DETAILED ACTION
The response filed on 03/01/2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-8 and 10-16 have been cancelled.
Claims 1, 9 and 18 have been amended.
No new claim(s) has/have been added.
Claims 1, 9, 17 and 18 are currently pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark R. Kresloff (Reg. No. 42,766) on 18 March 2021.
The application has been amended as follows: 
In the claim(s):
Please amend Claims 1 and 18 as follows:

receiving an uplink (UL) grant from a base station;
selecting at least one radio resource of a first radio resource and a second radio resource, wherein the first radio resource is allocated by the UL grant and the second radio resource is available for a PUSCH transmission without receiving an UL grant; and
performing the PUSCH transmission using the at least one selected radio resource,
wherein the at least one radio resource is selected as the first radio resource based on the first radio resource being acquired while performing repetitive transmission using the second radio resource,
wherein the first radio resource is allocated to another slot within a preconfigured interval from the slot to which the second radio resource is allocated, and
wherein the repetitive transmission using the second radio resource is halted.

18.	(Currently Amended) A User Equipment (UE) for transmitting a physical uplink shared channel (PUSCH) in a wireless communication system, comprising:
a transmitter and a receiver configured to transmit and receive signals to and from a base station; and
a processor configured to:
control the receiver to receive an uplink (UL) grant from a base station;

control the transmitter to perform the PUSCH transmission using the at least one selected radio resource,
wherein the at least one radio resource is selected as the first radio resource based on the first radio resource being acquired while performing repetitive transmission using the second radio resource,
wherein the first radio resource is allocated to another slot within a preconfigured interval from the slot to which the second radio resource is allocated, and
wherein the repetitive transmission using the second radio resource is halted.

Response to Arguments
Applicant's Remarks (on page 4), filed 03/01/2021, regarding Claim Objections have been fully considered and claim 3 has been cancelled.  The objection to claim 3 is moot.
Applicant’s arguments, see Remarks (on page 4-5), filed 03/01/2021, with respect to claims 1 and 18 have been fully considered and are persuasive because Claims 1 and 18 have been amended to include the allowable subject matter of claim 10 and intervening claim 8 respectively.  The 35 U.S.C. §102(a)(1) rejections of claims 1-5, 8, 12, 13, 17 and 18 have been withdrawn.  The 35 U.S.C. §103 rejections of claims 6, 7 and 9 have been withdrawn.

Allowable Subject Matter
Claims 1, 9, 17 and 18 (renumbered as 1-4) allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 18 are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and in view of Examiner’s Amendment and the Applicant’s persuasive arguments.
Claims 9 and 17 are found allowable due to their dependence upon an already allowed claim(s) and lacking any technical errors.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241.  The examiner can normally be reached on Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462